DISMISS; and Opinion Filed August 23, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00818-CV

                                   DAVID WORK, Appellant
                                           V.
                                   PAMELA WORK, Appellee

                        On Appeal from the 254th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-19-04741

                               MEMORANDUM OPINION
                            Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Molberg
         Appellant appeals from the trial court’s order granting a motion for partial summary

judgment. The Court questioned its jurisdiction over this appeal as there does not appear to be a

final judgment. At the Court’s request, the parties filed letter briefs addressing the jurisdictional

issue.

         Generally, appellate courts have jurisdiction only over appeals from final judgments. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all parties and claims. See id.

         In appellee’s original petition for post-divorce division of property, she sought division of

$67,295.64 and attorney’s fees. Appellant filed a counter-petition requesting his attorney’s fees

as sanctions. Appellee filed a motion for partial summary judgment requesting that the trial
court find that the $67,295.64 is an undivided community asset. The trial court granted the

motion. The order does not state how the $67,295.64 will be divided and does not dispose of the

parties’ claims for attorney’s fees. Nothing in appellant’s letter brief establishes this Court’s

jurisdiction.

        Because the division of the monetary asset and claims for attorney’s fees remain pending,

the order is not final. Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a).




                                                    /Ken Molberg/
                                                    KEN MOLBERG
                                                    JUSTICE


190818F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID WORK, Appellant                              On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
No. 05-19-00818-CV        V.                       Trial Court Cause No. DF-19-04741.
                                                   Opinion delivered by Justice Molberg.
PAMELA WORK, Appellee                              Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee PAMELA WORK recover her costs of this appeal from
appellant DAVID WORK.


Judgment entered this 23rd day of August, 2019.




                                             –3–